Citation Nr: 1121263	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  05-36 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sterility secondary to the service-connected left varicocele with high ligation of the left spermatic cord.

2.  Entitlement to an increased (compensable) rating for left varicocele with high ligation of the left spermatic cord. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The veteran had active service from June 1979 to September 1983.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2010, the appellant was afforded a hearing in front of the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with thte claim file.  

In March 2010, the Board remanded the case for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for sterility secondary to the service-connected left varicocele with high ligation of the left spermatic cord.  He also seeks a higher disability rating for the service connected left varicocele with high ligation of the left spermatic cord.  After a careful review of the evidence of record, the Board finds that the case must be remanded prior to issuing a decision. 

In regards to the claim for a higher disability rating for the service connected left varicocele with high ligation of the left spermatic cord, the Board notes that in the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims ("the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.

In a Board remand of March 2010, the RO was requested to afford the appellant a genitourinary examination.  The examiner was asked to delineate all symptoms associated with the service connected left varicocele.  In particular, the examiner was asked to indicate whether the appellant's left varicocele results in voiding and/or renal dysfunction.  

The appellant was afforded a VA examination in May 2010.  A review of the examination report shows that the examiner did not discuss whether the appellant's left varicocele results in voiding and/or renal dysfunction.  Therefore, the Board finds that the RO did not comply with the Board's order and unfortunately, this issue must be remanded once again.  

In regards to the claim for service connection for sterility, the Board notes that the May 2010 examiner stated that he had found no evidence of a semen analysis and that there was nothing in the medical charts to document his fertility or infertility.  A semen analysis was conducted in November 2010.  Following the semen analysis, the examiner commented that the appellant clearly makes semen and sperm is present.  Furthermore, he noted that presence of sperm in semen and history of child birth following testis injury is evidence that testis injury during military service is not likely to be a major contributor to the appellant's current complaints of infertility.  However, the Board notes that the examiner did not discuss the findings within the sperm analysis.  Specifically, he did not discuss any findings regarding the quality of the sperm in the appellant's semen and whether the same were viable for reproduction.  Moreover, the examiner stated that the testis injury in service was not a major contributor to the appellant's current complaints of sterility which implies that the injury in service may have partially contributed to the claimed sterility.  Therefore, the Board finds that a clarification of the opinion is needed prior to deciding the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the file to the May November 2010 examiner and ask that he discuss the findings of the semen analysis conducted.  Specifically, the examiner should state whether the quality of the semen is conducive to reproduction or whether reproduction is not viable due to the quality of the semen.  Moreover, the examiner should clarify whether the testis injury in service contributed in any way to the claimed sterility.  The claim file should be made available to the examiner.  A complete rationale for any opinion rendered must be provided.

2.  The RO should schedule the appellant for a genitourinary examination to determine the current level of disability of the service connected left varicocele.  All symptoms associated with the left varicocele must be clearly noted.  Specifically, the examiner should state whether the left varicocele results in voiding and/or renal dysfunction.  The claim file should be made available to the examiner.  A complete rationale for any opinion rendered must be provided.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


